NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In claim 15, line 12 “body has been deleted and replaced with - - housing - - .

The referenced amendment has been made to correct an obvious mistake, to provide proper antecedent basis for the term “the internal chamber of the housing” and to make the use of the terms consistent through the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicants amended the claims.
The amended claims have been examined.
Yie applied in the previous Office action is still considered to be the closest prior art with respect to the claims.
US 2016/0008859, US 5,524,656 and US 2014/0299165 are cited to show that it was known to collimate the flow of fluids flowing from nozzles.
These documents, however, do not provide any suggestion to modify Yie to provide the insert as required by the amended claims. Moreover, none of the referenced documents teaches the use of inserts with the sectors as claimed to collimate the flow.
Saha (US 7,273,188) teaches that it was known to provide veins to straighten the flow entering the bore of the rotor (nozzle holder). 

However, the prior art does not teach or suggest to modify Yie to provide an insert coupled to the interior of the nozzle holder wherein the insert has an internal geometry with multiple sectors forming multiple fluid channels within the interior of the nozzle holder to collimate the fluid stream as it passes through the nozzle holder.
The prior art fails teach or reasonably suggest modifying Saha or Harris et al to provide the insert as claimed instead of the veins used by Saha or instead the insert of Harris et al.
The prior art fails teach or reasonably suggest modifying Yie to provide an insert as claimed to collimate the fluid stream as it passes through the nozzle holder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711